Citation Nr: 0911789	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  98-12 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from June 1976 to December 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied the Veteran's 
claim of entitlement to service connection for bilateral knee 
disability.  
Subsequently, after the Veteran perfected an appeal as to the 
issues, the Board, in a May 2000 decision, determined that a 
timely notice of disagreement had been filed, and remanded 
the Veteran's claims. The claims returned to the Board, and 
in a January 2001 decision, were again remanded. The matters 
were again returned to the Board and addressed in a July 2003 
decision in which the claims were denied.  

Subsequently, the Veteran appealed the Board's decision to 
the Court of Appeals for Veterans Claims (Court), which in an 
October 2005 Memorandum Decision, (with Judgment issued in 
November 2005), vacated the portion of the July 2003 Board 
decision that denied service connection for right and left 
knee disability, and remanded these matters for 
readjudication consistent with that decision.  The claims 
were remanded by the Board in June 2006 for additional 
development and were later denied by the Board in a July 2007 
decision.  Thereafter, the Veteran appealed the Board's July 
2007 decision to the Court, which in a February 2009 Order, 
granted a February 2009 Joint Motion for Remand of the case 
to the Board.  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate the July 
26, 2007 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The record demonstrates per a June 2006 Board Remand, the 
Veteran was afforded a VA examination to ascertain the nature 
and likely etiology of any right and/or left knee disorder.  
The examiner was specifically directed to "review the 
Veteran's claims folder, noting all pertinent records of 
treatment for knee problems, and giving particular attention 
on the knee problems shown in service and the opinions found 
on prior examination reports."  The Board also instructed 
that, "The examiner should provide a diagnosis for any 
disorder that is present in either knee, and, for any 
disorder(s) diagnosed, the examiner should opine as to 
whether it is at least as likely as not that such knee 
disorder was incurred in or aggravated by the Veteran's 
period of active service. The examiner should explain in 
detail the rationale for any opinion(s) given."

However, in reviewing the October 2006 VA examination report, 
the Board finds that there is no evidence that the examining 
physician actually physically examined the Veteran's knees.  
Indeed, the examiner did not provide any contemporaneous 
clinical findings (i.e,  range of motion testing, palpation 
for swelling and tenderness, posterior drawer testing, 
Lachman testing, etc.) that would even suggest that a 
thorough, physical examination was conducted.  Further, 
because it does not appear that the October 2006 physician 
performed an examination of the Veteran's knees, the Board 
finds that he could not have fully addressed "any disorder 
that is present in either knee" as directed in the Board's 
June 2006 Remand.  Additionally, it does not appear that the 
October 2006 VA examiner fully considered the prior evidence 
of record, as was also directed by the Board in its June 2006 
Remand.  In this regard, although the physician noted that x-
rays of the Veteran's left knee, which were conducted in 
September 2006 were essentially normal, he did not reference 
records from 1989 which showed indications of "early 
degenerative changes of the anterior horn medial menisus" 
and "[l]ateral articulating component of the left knee 
appears slightly narrow."  He also did not reference records 
from 1998 which showed "minimal narrowing of the knee joint 
space on the medial side" and "minimal flattening of the 
femoral condyle on the left."  Additionally, the physician 
did not reference a 2002 treatment record which showed 
"decreased cartilage space with mild subchondral 
sclerosis."

Given the foregoing, the Board finds that compliance with the 
June 2006 Board remand has not been accomplished.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
likely etiology of any disorder of either 
the right or left knee.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination and he or she should note all 
pertinent records of treatment for knee 
problems, giving particular attention any 
knee problem shown in service and the 
opinions found on prior examination 
reports. 

The examiner should be requested to 
provide a diagnosis for any disorder that 
is present in either knee, and, for any 
disorder(s) diagnosed, the examiner 
should opine as to whether it is at least 
as likely as not that such knee disorder 
was incurred in or aggravated by the 
Veteran's period of active service.  The 
examiner should explain in detail the 
rationale for any opinion(s) given.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues involving entitlement to 
service connection for right and left 
knee disorders.  If either remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The purpose of this remand is to comply with governing 
adjudicative procedures and with the mandates of the February 
2009 Court Order which granted the February 2009 Joint Motion 
for Remand.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




